Citation Nr: 1138227	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a left little finger injury.

2.  Entitlement to a separate rating for service-connected scars of the left little finger.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1968 to May 1969.

This appeal arises to the Board of Veterans' Appeals (Board) from a November 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that in pertinent part denied an increased rating for residuals of injury to the left little finger.  

The Board remanded the case in May 2010 for an examination.

The Board is required to consider all issues raised either by the claimant or reasonably by the record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. August 4, 2011) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  A July 2010 VA compensation examination report suggests that service connection for a left fourth finger disability secondary to the service-connected left 5th metacarpophalangeal joint pain should be considered.  The examination report also suggests that there is a laceration scar or scars of the left middle finger, for which service connection should be considered.  Finally, although the RO granted service connection for a contracture of the left little finger, the service treatment records and medical board reports clearly reflect that it was the left long (middle) finger, not the left little finger, which suffered a 60 degree contracture after the injury.  Thus, service connection for a flexion contraction of the left long finger should be considered.  These items are referred for appropriate action.  

Entitlement to a separate scar rating and entitlement to an extra-schedular rating are inextricably intertwined with the rating issue on appeal.  Thus, the Board has jurisdiction over them and has re-characterized the issues shown on page 1 to clarify the issues on appeal.  



FINDING OF FACT

The left little finger disability has been manifested throughout the appeal period by painful use, weakness, limitation of motion, and a tender or painful scar. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 10 percent for a left little finger disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Codes 5003, 5010, 5230, § 4.73, Diagnostic Code 5309 (2011).

2.  The criteria for a separate 10 percent schedular rating for a left little finger scar are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118 Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice, including the additional notice requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was provided in March 2007, prior to the initial adverse decision.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court also has held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Residuals of an injury to the left hand have been rated 10 percent disabling for the entire appeal period under Diagnostic Code 5309-5010.  Diagnostic Code 5309 is a code under which injury to muscle Group IX is rated.  Diagnostic Code 5010 is a code under which arthritis due to trauma is rated.  

Diagnostic Code 5309 provides rating criteria for injuries to Muscle Group IX.  Muscle Group IX includes forearm muscles.  These forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles of the hand in delicate manipulative movements.  Diagnostic Code 5309 further provides that the intrinsic muscles of hand are also rated.  These muscles include the thenar eminence; short flexor, opponens, abductor, and adductor of thumb; hypothenar eminence; short flexor, opponens and abductor of little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2010).  

A rating note following the diagnostic code states that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, tendons, etc.  Rate on limitation of motion, minimum 10 percent.  Diagnostic Code 5309 provides no specific ratings for muscle injury.  Rather, an injury to muscles is rated on any limitation of motion found, but at least a minimum rating of 10 percent is to be granted in all cases.  

38 C.F.R. § 4.71a, Diagnostic Code 5010, provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  In turn, degenerative arthritis is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable [emphasis added] under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, but without occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Robinson, supra.  A portion of § 4.59 states:

      The intent of the schedule is to recognize painful motion with joint or
      periarticular pathology as productive of disability.  It is the intention
      to recognize actually painful, unstable, or malaligned joints, due to
      healed injury, as entitled to at least the minimum compensable rating
      for the joint.  Crepitation either in the soft tissues such as the tendons
      or ligaments, or crepitation within the joint structures should be noted
      carefully as points of contact which are diseased.  Flexion elicits such
      manifestations.  The joints involved should be tested for pain on both
      active and passive motion, in weight-bearing and nonweight-bearing
      and, if possible, with the range of the opposite undamaged joint.

Turning to Diagnostic Code 5230, this code provides that any limitation of motion of the ring or little finger shall be noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).

The Service Treatment Reports reflect that the Veteran is right-handed.  In October 1968, he sustained shrapnel injuries to both hands and traumatic amputation of the right index and right long fingers.  The left 5th metacarpal and the left 5th middle phalanx were fractured and the left third finger was lacerated.  No radio-opaque bodies were seen in the left hand, although multiple retained foreign bodies were seen in the right hand.  

A February 1969 medical board report notes that, "the patient underwent delayed primary closure of the multiple shrapnel wounds to all of his fingers.  Small 'K' wires were placed to the...small finger on the left and attached to skeletal traction..."  The medical board report notes that after transfer to a hospital in New York and further convalescence, "Examination of the left hand revealed a healed wound at the distal aspect of the 5th metacarpal with a flexion contracture of the left middle finger.  There was mild sensory loss along the radial aspect of the right long finger."  

The last sentence above raises the question of whether the examiner might have meant to report a mild sensory loss along the radial aspect of the left long finger versus the right long finger.  This question is raised because: (1) the examiner placed that sentence within the portion of the report that describes the left hand injury; (2) a left long (middle) finger laceration and flexion contracture are noted; and, (3) the right long (middle) finger is mostly missing-it had previously been traumatically amputated.  

The February 1969 medical board report further notes a well healed scar over the left distal 5th metacarpal with a 60 degree flexion contracture of the left middle-finger and a 30 degree flexion contracture of the left middle-finger proximal interphalangeal joint.  There was no other loss of motion in the left hand.  Left hand pinch and grasp were reported as normal.  The final medical board diagnoses were: (1) multiple fragment wounds, both hands; (2) traumatic amputations right index and right middle finger; (3) fracture, proximal phalanx left small finger; and, (4) fracture, left 5th metacarpal (the medical board final diagnosis omits any mention of the left middle finger flexion contracture). 

Although the medical evidence has never shown a flexion contracture of the left little finger, in October 1969, the RO granted service connection and a 10 percent rating (Diagnostic Code 5309) for a left little finger contracture with scars and fracture of left 5th metatarsal with history of laceration of left middle finger. 

In November 2006, the Veteran requested an increased rating.  

A September 2007 VA compensation examination report reflects that there was a mild residual fracture deformity of the left pinky finger metacarpal with associated degenerative arthritis of the metacarpophalangeal joint.  X-rays taken in September 2007 showed mild residual fracture deformity of the left 5th metacarpal with associated degenerative arthritis of the left 5th metacarpophalangeal joint.  All other left hand joints appeared normal. 

In a November 2007-issued rating decision, the RO recoded the disability under Diagnostic Codes 5309-5010, but continued the 10 percent rating.

In December 2008, the Veteran requested that VA consider the fact that both hands are disabled.  

In May 2010, the Board remanded the claim for an examination of the left little finger.

A July 2010 VA compensation examination report reflects that the Veteran reported continuous left hand pain and spasm.  He had retired from working one year earlier.  He did clerical work, including typing.  Typing was limited due to right finger amputations and having the use of only the left thumb, left index, and left middle fingers.  The left ring and left little fingers were functionally impaired and painful.  A weak grip was apparent.  The Veteran reported flare-ups of itchiness and pain at the left 5th metacarpophalangeal joint.

The left 5th metacarpophalangeal joint flexed to 90 degrees with pain.  The examiner noted that 90 degrees of flexion is normal.  The left 5th metacarpophalangeal joint lacked full extension by 30 degrees.  The left 5th proximal interphalangeal joint flexed to 90 degrees with pain (100 degrees of flexion is normal).  The left 5th proximal interphalangeal joint lacked full extension by up to 30 degrees.  The left 5th distal interphalangeal joint flexed to 50 degrees with pain (70 to 80 degrees of flexion is normal).  The left 5th distal interphalangeal joint lacked full extension by up to 20 degrees.  

The examiner noted that all left little finger motion was restricted by weakness.  Any touching of the left hand caused the Veteran to immediately withdraw his hand.  The examiner concluded that there was clear hypersensitivity to the left 5th metacarpophalangeal joint.  The gap between the left thumb and the left 5th fingertip was 3/8-inch, but there was no gap between the other left fingertips and the left thumb.  The gap between the proximal transverse crease of the palm and the left 5th fingertip was 1/4-inch.  Any gap between other left fingertips and the proximal transverse crease of the palm was not reported.  The examiner noted that the left ring finger was moderately impaired due to pain in the region of the 5th metacarpophalangeal joint.  

The diagnosis was degenerative joint disease of the left 5th metacarpophalangeal joint with juxta-articular erosion and severe metacarpophalangeal joint sensitivity; and, a subchondral cyst of the left little finger proximal phalanx adjacent to the metacarpophalangeal joint.  

With respect to employability, the examiner noted that the Veteran had retired from a desk job and that his typing skill would be impaired by this disability.  

The above evidence, including the STRs, reflects that the residuals of the left hand injury have caused limitation of motion, painful use, a tender or painful scar of the left pinky finger, and weakness of the left hand.  Any left little finger limitation of motion is noncompensable under Diagnostic Code 5230, but compensable under Diagnostic Code 5010.  

Painful motion must be compensated according to Diagnostic Code 5010 and 38 C.F.R. § 4.59.  According to 38 C.F.R. § 4.45, multiple involvements of the interphalangeal, metacarpal, and carpal joints are considered groups of minor joints ratable on a parity with major joints.  Under Diagnostic Codes 5003 and 5010, this warrants a 10 percent rating.  Separate 10 percent ratings under Diagnostic Code 5309 and Diagnostic Code 5010 should not be assigned, however, because the main symptoms, pain on use of the left hand, weakness, and limitation of motion, should not be rated twice.  Evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. § 4.14).  

The left little finger disability has been manifested throughout the appeal period by painful use, weakness, limitation of motion, and a tender scar.  Comparing these manifestations with the rating schedule and considering the tenets of DeLuca, supra, and 38 C.F.R. § 4.59, the criteria for a schedular rating greater than 10 percent have not been more nearly approximated, except for the scar.  

A July 2010 VA compensation examination report mentions pain about the left 5th metatarsal phalangeal joint and earlier-dated reports note scars about the left 5th metatarsal phalangeal joint.  In a July 2011 written presentation, the Veteran's representative urged that this could mean scar pain.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011). 

Applying the rating criteria of Diagnostic Code 7804 to the left little finger scar, it is clear that the criteria for a 10 percent rating are more nearly approximated.  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim for a schedular rating greater than 10 percent for residuals of a left little finger injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a schedular disability rating greater than 10 percent for residuals of injury to the left little finger (except scars) is therefore denied.  After considering all the evidence of record, the Board finds that the evidence favors a separate 10 percent rating for a tender scar or scars of the left little finger.  

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  

Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

Additionally, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability due exclusively to left little finger scar pain, nor has the claimant raised this issue.  

The elements for an extra-schedular rating set for by the Federal Circuit are not shown in this case.  The established schedular criteria are adequate to describe the severity and symptoms of the claimant's disability.  Whereas Diagnostic Code 5230 offers only a noncompensable rating for limitation of motion of the little finger, § 4.59 states that painful motion warrants at least the minimum compensable rating for the joint.  In this, the minimum compensable rating for limitation of motion has been granted and the Board has added a separate 10 percent rating for scar pain.  Thus, the established schedular criteria are adequate.  

The case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment.  The Veteran types on a keyboard in his office job, or did so during an earlier portion of the appeal period.  In December 2008, he specifically requested that VA consider the fact that both hands are disabled.  True, his service-connected left little finger disability interferes with typing, but not beyond what is contemplated by the rating schedule.  The fact that his left hand disability is made worse by amputations of two fingers of the right hand is not unusual.  


ORDER

An increased schedular rating for residuals of a left little finger injury is denied. 

A separate 10 percent rating for a scar of the left little finger is granted, subject to the regulations governing the provision of monetary benefits.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


